Sub-Item 77O Rule 10f-3 Transactions DREYFUS HIGH YIELD STRATEGIES FUND On January 16, 2014, Dreyfus High Yield Strategies Fund (the "Fund"), purchased 320 senior notes issued by CBS Outdoor Americas Capital LLC 5.25%, 2/15/22, (CUSIP NO. 12505FAC5) (the “Notes”) at a purchase price of $100 per Note were purchased from Deutsche Bank AG, Canada Branch, a member of the underwriting syndicate of which BNY Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. There was no commission/spread received by the principal underwriters with respect to the purchase. BNY Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BofA Merrill Lynch Citigroup Deutsche Bank Securities Goldman, Sachs & Co. J.P. Morgan Morgan Stanley Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on April 22-23, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS HIGH YIELD STRATEGIES FUND On January 16, 2014, Dreyfus High Yield Strategies Fund (the "Fund"), purchased 320 senior notes issued by CBS Outdoor Americas Capital LLC of 5.625%, 2/15/24, (CUSIP NO. 12505FAA9) (the “Notes”) at a purchase price of $100 per Note. The Notes were purchased from Deutsche Bank AG, Canadian Branch, a member of the underwriting syndicate of which BNY Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. There was no commission/spread received by the principal underwriters with respect to the purchase. BNY Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BofA Merrill Lynch Citigroup Deutsche Bank Securities Goldman, Sachs & Co. J.P. Morgan Morgan Stanley Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on April 22-23, 2014. These materials include additional information about the terms of the transaction.
